Citation Nr: 1427656	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-06 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for an obsessive-compulsive disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel




INTRODUCTION

The Veteran had active duty service from September 1998 to January 2004.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include a major depressive disorder and an obsessive-compulsive disorder, originally came before the Board of Veterans Appeals (the Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The issue on appeal was remanded by the Board in December 2011 for additional treatment records and a VA nexus opinion.  VA opinions were obtained in March, April and September 2012, and a September 2012 rating decision granted service connection for a moderate, recurrent, major depressive disorder and assigned a 0 percent rating effective November 19, 2008 and a 70 percent rating effective March 22, 2012.


FINDING OF FACT

Received by VA in November 2012, prior to the promulgation of a decision in this appeal, is a statement from the Veteran requesting withdrawal of his appeal on the issue of entitlement to service connection for an obsessive-compulsive disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for an obsessive-compulsive disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an Appeals Satisfaction Notice dated November 2, 2012, and received by VA later in November 2012, the Veteran indicated that, based on the action taken in the rating decision in September 2012, he was satisfied with the decision made by VA and wished to withdraw his pending appeal on any remaining issues, which means that he wishes to withdraw his pending appeal on the issue of entitlement to service connection for an obsessive-compulsive disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the Veteran's November 2012 statement indicates that he no longer wishes to pursue the appeal on the issue of entitlement to service connection for an obsessive-compulsive disorder.  Rather, he stated that he wishes to withdraw his appeal on this issue.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for an obsessive-compulsive disorder.  


ORDER

The claim of entitlement to service connection for an obsessive-compulsive disorder is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


